918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billie G. TOLBERT, Petitioner-Appellant,v.STATE OF TENNESSEE, Respondent-Appellee.
No. 90-5049.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Billie G. Tolbert filed a petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of his 1988 conviction for incest.  The district court dismissed the petition under Rule 4, Rules Governing Section 2254 Cases.  This appeal followed.  The parties have briefed the issues, Tolbert proceeding without counsel.


3
Upon consideration, we agree with the district court's conclusion that it plainly appears Tolbert is not entitled to the relief he seeks.  The evidence, as summarized by Tolbert, would enable a jury to find him guilty of incest beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The state appellate court that considered the substance of Tolbert's second claim, i.e., Tolbert could not have been convicted solely on his daughter's testimony, held the claim meritless under Tennessee law.  A question of purely state law will seldom serve as the basis for federal habeas corpus relief.   Smith v. Sowders, 848 F.2d 735, 738 (6th Cir.), cert. denied, 488 U.S. 866 (1988).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.